 



EXHIBIT 10.1
FBL FINANCIAL GROUP, INC.
2006 CLASS A COMMON STOCK
COMPENSATION PLAN



Effective Date: May 17, 2006

 



--------------------------------------------------------------------------------



 



FBL FINANCIAL GROUP, INC.
2006 CLASS A COMMON STOCK
COMPENSATION PLAN
1.     Purpose. The purpose of the Plan is to provide additional incentive to
those officers, employees, advisors and consultants of the Company and its
Subsidiaries whose substantial contributions are essential to the continued
growth and success of the Company’s business in order to strengthen their
commitment to the Company and its Subsidiaries, to motivate them to faithfully
and diligently perform their assigned responsibilities and to attract and retain
competent and dedicated individuals whose efforts will result in the long-term
growth and profitability of the Company. An additional purpose of the Plan is to
build a proprietary interest among the Non-Employee Directors of the Company and
its First Tier Subsidiaries and thereby secure for the Company’s stockholders
the benefits associated with common stock ownership by those who will oversee
the Company’s future growth and success. To accomplish such purposes, the Plan
provides that the Company may grant Incentive Stock Options, Nonqualified Stock
Options, Restricted Stock, Restricted Stock Units, Stock Bonuses or Stock
Appreciation Rights. The provisions of the Plan are intended to satisfy the
requirements of Section 16(b) of the Exchange Act.
2.     Definitions. For purposes of this Plan:
     (a)     “Advisor” or “Consultant” means an advisor or consultant who is an
independent contractor with respect to the Company or a Subsidiary, and who
provides bona fide services (other than in connection with the offer or sale of
securities in a capital raising transaction) to the executive officers or Board
of Directors with regard to major functions, portions or operations of the
Company’s business; who is not an employee, officer, director or holder of more
than 10% of the outstanding voting securities of the Company, and whose services
the Committee determines is of vital importance to the overall success of the
Company.
     (b)     “Agreement” means the written agreement evidencing the grant of an
Award and setting forth the terms and conditions thereof.
     (c)     “Award” means, individually or collectively, a grant under this
Plan of Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units or Stock Bonuses.
     (d)     “Board” means the Board of Directors of the Company.
     (e)     “Change in Capitalization” means any increase, reduction, or change
or exchange of Shares for a different number or kind of shares or other
securities of the Company by reason of a reclassification, recapitalization,
merger, consolidation, reorganization, issuance of warrants or rights, stock
dividend, stock split or reverse stock split, combination or exchange of Shares,
repurchase of Shares, change in corporate structure or otherwise.
     (f)     “Change in Control” means one of the following events:
         (i)     any “person” (as defined in Sections 13(d) and 14(d) of the
Exchange Act), other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Subsidiary, or
any corporation owned, directly or indirectly, by the stockholders of the
Company, in substantially the same proportions as their ownership of stock of
the Company, acquires “beneficial ownership” (as defined in rule 13d-3 under the
Exchange Act) of securities representing 35% of the combined voting power of the
Company; or

2



--------------------------------------------------------------------------------



 



         (ii)     during any period of not more than two consecutive years,
individuals who at the beginning of such period constitute the Board and any new
directors (other than any director designated by a person who has entered into
an agreement with the company to effect a transaction described in subsections
2(f)(i), 2(f)(iii), or 2(f)(iv) of this Plan) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or
         (iii)     a merger approved by the stockholders of the Company is
consummated, other than (A) a merger that would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any Subsidiary, at least 50% of the combined voting power of all classes of
stock of the Company or such surviving entity outstanding immediately after such
merger or (B) a merger effected to implement a recapitalization of the Company
(or similar transaction) in which no person acquires more than 50% of the
combined voting power of the Company’s then outstanding securities; or
         (iv)     the stockholders of the Company approve a plan of complete
liquidation of the Company or a sale of all or substantially all of the assets
of the Company.
     (g)     “Code” means the Internal Revenue Code of 1986, as amended.
     (h)     “Committee” means the Management Development and Compensation
Committee of the Board or any other committee which may be appointed by the
Board to administer the Plan to perform the functions set forth herein. Any such
committee must be comprised entirely of independent directors, as the term
“independent” is defined in the rules of the New York Stock Exchange.
     (i)     “Company” means FBL Financial Group, Inc., an Iowa corporation, or
any successor thereto.
     (j)     “Disability” means the inability, due to illness or injury, to
engage in any gainful occupation for which the individual is suited by
education, training or experience, which condition continues for at least six
(6) months.
     (k)     “Effective Date of this Plan” shall be the later of May 17, 2006 or
the date the Plan is approved by the Stockholders.
     (l)     “Eligible Employee” means any officer, employee, advisor or
consultant of the Company or a Subsidiary of the Company designated by the
Committee as eligible to receive Awards subject to the conditions set forth
herein.
     (m)     “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
     (n)     “Executive Officer” shall mean an officer of the Company who is
required to file reports under Section 16 of the Exchange Act.
     (o)     “Fair Market Value” means the fair market value of the Shares as
determined by the Committee in its sole discretion; provided, however, that
(A) if the Shares are then admitted to trading on a national securities
exchange, the Fair Market Value on any date shall be the last sale price
reported for the Shares on such exchange on such date or on the last date

3



--------------------------------------------------------------------------------



 



preceding such date on which a sale was reported, (B) if the Shares are admitted
to quotation on the National Association of Securities Dealers Automated
Quotation System (“NASDAQ”) or other comparable quotation system and have been
designated as a National Market System (“NMS”) security, the Fair Market Value
on any date shall be the last sale price reported for the Shares on such system
on such date or on the last day preceding such date on which a sale was reported
or (C) if the Shares are admitted to quotation on NASDAQ and have not been
designated an NMS security, the Fair Market Value on any date shall be the
average of the highest bid and lowest asked prices of the shares on such system
on such date.
     (p)     “First Tier Subsidiary” means a corporation 50% or more of whose
stock possessing voting power is owned directly by the Company.
     (q)     “Incentive Stock Option” means an Option within the meaning of
Section 422 of the Code.
     (r)     “Non-Employee Director” means a member of the Board or a member of
the board of directors of a First Tier Subsidiary, who is not an employee of the
Company or a Subsidiary.
     (s)     “Nonqualified Stock Option” means an Option which is not an
Incentive Stock Option.
     (t)     “Option” means an Incentive Stock Option, a Nonqualified Stock
Option, or either or both of them, as the context requires.
     (u)     “Participant” means a person to whom an Award has been granted
under the Plan.
     (v)     “Period of Restriction” means the period during which the transfer
of Shares of Restricted Stock or Restricted Stock Units is restricted in some
way (based on the passage of time, the achievement of performance goals, or upon
the occurrence of other events as determined by the Committee, at its
discretion), and is subject to a substantial risk of forfeiture, as provided in
Section 10 below.
     (w)     “Plan” means the FBL Financial Group, Inc. 2006 Class A Common
Stock Compensation Plan, as amended from time to time.
     (aa)     “Restricted Stock” means a Stock Award granted to a Participant
pursuant to Section 9 below which the Committee has determined should be subject
to one or more restrictions on transfer for a specified Period of Restriction.
     (bb)     “Restricted Stock Unit” means a contractual right granted to a
Participant under this Plan to receive a Share (or cash equivalent) which the
Committee has determined has subject to one or more restrictions or transfer for
a specified Period of Restriction.
     (cc)     “Retirement” means termination of employment of a Participant by
the Company (other than as a result of death or Disability) if the Participant
is (i) at least 55 years of age and has at least ten years of ‘credited
employment’ as defined in the Iowa Farm Bureau Federation and Affiliated
Companies Retirement Plan, or (ii) is at least 65 years of age.
     (dd)     “Securities Act” means the Securities Act of 1933, as amended.

4



--------------------------------------------------------------------------------



 



     (ee)     “Shares” means shares of the Class A Common Stock, without par
value of the Company (including any new, additional or different stock or
securities resulting from a Change in Capitalization), as the case may be.
     (ff)     “Stock Appreciation Right” means a right to receive all or some
portion of the increase in the value of Shares as provided in Section 7 hereof.
     (gg)     “Stock Bonus” shall mean a grant of Shares to an Employee, Advisor
or Consultant pursuant to Section 9 below.
     (hh)     “Subsidiary” means any corporation in a descending, unbroken chain
of corporations, beginning with the Company, if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.
     (ii)     “Ten-Percent Stockholder” means an Eligible Employee, who, at the
time an Incentive Stock Option is to be granted to such Eligible Employee, owns
(within the meaning of Section 422(b)(6) of the Code) stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company, a parent or a Subsidiary within the meaning of Sections 424(e) and
424(f), respectively, of the Code.

3.   Administration.

     (a)     The Plan shall be administered by the Committee, which Committee
shall at all times satisfy the provisions of Rule 16b-3 under the Exchange Act.
The Committee shall hold meetings at such times as may be necessary for the
proper administration of the Plan. The Committee shall keep minutes of its
meetings. A majority of the Committee shall constitute a quorum and a majority
of a quorum may authorize any action. Any decision reduced to writing and signed
by all of the members of the Committee shall be fully effective as if it had
been made at a meeting duly held. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan, Options, Restricted Stock, Restricted Stock Units or Stock
Appreciation Rights, and all members of the Committee shall be fully indemnified
by the Company with respect to any such action, determination or interpretation.
The Company shall pay all expenses incurred in the administration of the Plan.
Notwithstanding any provision of this Plan to the contrary, the Board may assume
the powers and responsibilities granted to the Committee or other delegate at
any time, in whole or part.
     (b)     Subject to the express terms and conditions set forth herein, the
Committee shall have the power from time to time:
         (i)     to determine those Eligible Employees to whom Awards shall be
granted under the Plan and the number of Shares subject to such Awards to be
granted to each Eligible Employee and to prescribe the terms and conditions
(which need not be identical) of each Award, including the purchase price per
share of each Award, and the forfeiture provisions, if any, if the Employee
leaves the employment of the Company or a Subsidiary within a prescribed time or
acts against the interests of the Company within a prescribed time;
         (ii)     to construe and interpret the Plan, the Awards granted
hereunder and to establish, amend and revoke rules and regulations for the
administration of the Plan, including, but not limited to, correcting any defect
or supplying any omission, or reconciling any inconsistency in the Plan or in
any Agreement, and (subject to the provisions of Section 13 below) to amend the
terms and conditions of any outstanding

5



--------------------------------------------------------------------------------



 



Award to the extent such terms and conditions are within the discretion of the
Committee as provided in the Plan, in the manner and to the extent it shall deem
necessary or advisable to make the Plan fully effective, and all decisions and
determinations by the Committee in the exercise of this power shall be final and
binding upon the Company or a Subsidiary, and the Participants, as the case may
be;
         (iii)     to determine the duration and purposes for leaves of absence
which may be granted to a Participant without constituting a termination of
employment or service for purposes of the Plan; and
         (iv)     generally, to exercise such powers and to perform such acts as
are deemed necessary or advisable to promote the best interests of the Company
with
respect to the Plan.
     (c)     Unless otherwise authorized by the shareholders of the Company, the
Committee shall not authorize the amendment of any outstanding stock option or
stock appreciation right to reduce the exercise price.
     (d)     No stock option or stock appreciation right shall be cancelled and
replaced with awards having a lower exercise price without the prior approval of
the shareholders of the Company. This provision is intended to prohibit the
repricing of “underwater” stock options and stock appreciation rights.

4.   Stock Subject to Plan.

     (a)     The maximum number of shares that may be issued or transferred
pursuant to Awards granted under this Plan is five million (5,000,000) (or the
number and kind of shares of stock or other securities that are substituted for
those Shares or to which those Shares are adjusted upon a Change in
Capitalization), and the Company shall reserve for the purposes of the Plan, out
of its authorized but unissued Shares, such number of Shares as shall be
determined by the Board. Notwithstanding any other provision to the contrary, no
Participant may be awarded a grant in any one year, which, when added to any
other grant of Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units or Stock Bonuses in the same year, shall exceed 100,000 Shares. If
an Option is canceled, the canceled Option continues to count against the
maximum number of Shares for which Options may be granted to a Participant in
any year.
     (b)     Whenever any outstanding Award or portion thereof expires, is
canceled or is otherwise terminated (other than by exercise of the Award), the
Shares allocable to the unexercised portion of such Award may again be the
subject of Awards hereunder, to the extent permitted by Rule 16b-3 under the
Exchange Act.
5.     Eligibility. Subject to the provisions of the Plan, the Committee shall
have full and final authority to select those Eligible Employees who will
receive Awards.
6.     Options. The Committee may grant Options in accordance with the Plan, the
terms and conditions of which shall be set forth in an Agreement. Each Option
and Agreement shall be subject to the following conditions:
     (a)     Purchase Price. The purchase price or the manner in which the
purchase price is to be determined for Shares under each Option shall be set
forth in the Agreement; provided, however, that the purchase price per Share
under each Nonqualified Stock Option shall not be less than 85% of the Fair
Market Value of a Share at the time the Option is granted, 100% in the

6



--------------------------------------------------------------------------------



 



case of an Incentive Stock Option generally and 110% in the case of an Incentive
Stock Option granted to a Ten-Percent Stockholder.
     (b)     Duration. Options granted hereunder shall be for such term as the
Committee shall determine; provided, however, that no Option shall be
exercisable after the expiration of ten (10) years from the date it is granted
(five (5) years in the case of an Incentive Stock Option granted to a
Ten-Percent Stockholder). The Committee may, subsequent to the granting of any
Option, extend the term thereof but in no event shall the term as so extended
exceed the maximum term provided for in the preceding sentence.
     (c)     Non-transferability. No Option granted hereunder shall be
transferable by the Participant to whom such Option is granted otherwise than
(i) except for an Incentive Stock Option, by gift, to an immediate family member
or members, or to a partnership or limited liability company consisting only of
immediate family members, or to a trust solely for the benefit of the
Participant and/or immediate family members, (a “donee” or “assignee”), (ii) by
will or the laws of descent and distribution, or (iii) pursuant to a qualified
domestic relations order as defined in the Code, and an Option may be exercised
during the lifetime of such Participant only by the Participant, the
Participant’s donee, or such Participant’s guardian or legal representative. The
terms of such Option shall be binding upon the beneficiaries, executors,
administrators, heirs, donees and successors of the Participant.
     (d)     Vesting. Subject to subsection 6(e) below, unless otherwise set
forth in the Agreement, each Option shall become exercisable upon the earlier of
(i) as to all of the Shares covered by the Option on the death, Retirement or
Disability of the Participant; or (ii) as to 20 percent of the Shares covered by
the Option on the first anniversary of the date the Option was granted and as to
an additional 20 percent of the Shares covered by the Option on each of the
following four (4) anniversaries of such date of grant. To the extent not
exercised, installments shall accumulate and be exercisable, in whole or in
part, at any time after becoming exercisable, but not later than the date the
Option expires. The Committee may accelerate the exercisability of any Option or
portion thereof at any time.
     (e)     Accelerated Vesting. Notwithstanding the provisions of subsection
6(d) above, each Option granted to a Participant shall become immediately
exercisable in full upon the occurrence of a Change in Control.
     (f)     Termination of Employment. In the event that a Participant ceases
to be employed by the Company or any Subsidiary, any outstanding Options held by
such Participant shall, unless this Plan or the Agreement evidencing such Option
provides otherwise, terminate as follows:
         (i)     If the Participant’s termination of employment is due to his
death, Disability, or Retirement, the Option shall be exercisable for a period
of three (3) years following such termination of employment, and shall
thereafter terminate; and
         (ii)     If the Participant’s termination of employment is for any
other reason (including a Participant’s ceasing to be employed by a Subsidiary
as a result of the sale of such Subsidiary or an interest in such Subsidiary),
the Option (to the extent exercisable at the time of the Participant’s
termination of employment) shall be exercisable for a period of thirty (30) days
following such termination of employment, and shall thereafter terminate.
Notwithstanding the foregoing, the Committee may provide, either at the time an
Option is granted or thereafter, that the Option may be exercised after the
periods provided for in this Section 6(f), but in no event beyond the term of
the Option.

7



--------------------------------------------------------------------------------



 



     (g)     Method of Exercise. The exercise of an Option shall be made only by
a written notice delivered to the Secretary of the Company at the Company’s
principal executive office, specifying the number of shares to be purchased and
accompanied by payment therefor and otherwise in accordance with the Agreement
pursuant to which the Option was granted. The purchase price for any Shares
purchased pursuant to the exercise of an Option shall be paid in full upon such
exercise in cash, by check, or, at the discretion of the Committee and upon such
terms and conditions as the Committee shall approve, by transferring Shares to
the Company or by such other method as the Committee may determine. Any Shares
transferred to the Company as payment of the purchase price under an Option
shall be valued at their Fair Market Value on the day preceding the date of
exercise of such Option. If requested by the Committee, the Participant shall
deliver the Agreement evidencing the Option or the Agreement evidencing any
Stock Appreciation Right to the Secretary of the Company who shall endorse
thereon a notation of such exercise and return such Agreement to the
Participant. Not less than 100 Shares may be purchased at any time upon the
exercise of an Option unless the number of Shares so purchased constitutes the
total number of Shares then purchasable under the Option.
     (h)     Rights of Participants. No Participant shall be deemed for any
purpose to be the owner of any Shares subject to any Option unless and until
(i) the Option shall have been exercised pursuant to the terms thereof, (ii) the
Company shall have issued and delivered the Shares to the Participant, and
(iii) the Participant’s name shall have been entered as a stockholder of record
on the books of the Company. Thereupon, the Participant shall have full voting,
dividend and other ownership rights with respect to such Shares.
7.      Stock Appreciation Rights. The Committee may, in its discretion, grant a
Stock Appreciation Right alone (a “Free Standing Stock Appreciation Right”) or
in conjunction with the grant of an Option (a “Related Stock Appreciation
Right”), in either case, in accordance with the Plan, and the terms and
conditions of such Stock Appreciation Right shall be set forth in an Agreement.
A Related Stock Appreciation Right shall cover the same Shares covered by the
related Option (or such lesser number of Shares as the Committee may determine)
and shall, except as provided in this Section 7 be subject to the same terms and
conditions as the related Option.
     (a)     Grant of Stock Appreciation Rights.
         (i)     Time of Grant of Related Stock Appreciation Right. A Related
Stock Appreciation Right may be granted either at the time of grant, or at any
time thereafter during the term of the Option; provided, however, that Related
Stock Appreciation Rights related to Incentive Stock Options may only be granted
at the time of grant of the Option.
         (ii)     Purchase Price. The purchase price or the manner in which the
purchase price is to be determined for Shares covered by each Free Standing
Stock Appreciation Right shall be set forth in the Agreement; provided, however,
that the purchase price per Share under each Free Standing Stock Appreciation
Right shall not be less than 85% of the Fair Market Value of a Share at the time
the Free Standing Stock Appreciation Right is granted. The purchase price or the
manner in which the purchase price is to be determined for Shares covered by
each Related Stock
Appreciation Right shall be set forth in the Agreement for the related Option.
         (iii)     Payment. A Stock Appreciation Right shall entitle the holder
thereof, upon exercise of the Stock Appreciation Right or any portion thereof,
to receive payment of the amount computed pursuant to Section 7(a)(vi) below.

8



--------------------------------------------------------------------------------



 



         (iv)     Exercise. Free Standing Stock Appreciation Rights generally
will be exercisable at such time or times, and may be subject to such other
terms and conditions, as shall be determined by the Committee, in its
discretion, and such terms and conditions shall be set forth in the Agreement;
provided, however, that no Free Standing Stock Appreciation Right shall be
exercisable after the expiration of ten (10) years from the date it is granted.
No Free Standing Stock Appreciation Right granted hereunder shall be
transferable by the Participant to whom such right is granted otherwise than by
will or the laws of descent and distribution, and a Free Standing Stock
Appreciation Right may be exercised during the lifetime of such Participant only
by the Participant or such Participant’s guardian or legal representative. The
terms of such Free Standing Stock Appreciation Right shall be binding upon the
beneficiaries, executors, administrators, heirs and successors of the
Participant.
Subject to subsection 7(a)(v) below, a Related Stock Appreciation Right shall be
exercisable at such time or times and only to the extent that the related Option
is exercisable, and will not be transferable except to the extent the related
Option may be transferable. A Related Stock Appreciation Right granted in
conjunction with an Incentive Stock Option shall be exercisable only if the Fair
Market Value of a Share on the date of exercise exceeds the purchase price
specified in the related Incentive Stock Option.
         (v)     Accelerated Vesting. Notwithstanding the provisions of
subsection 7(a)(iv) above, each Stock Appreciation Right granted to a
Participant shall become immediately exercisable in full upon the occurrence of
a Change in Control.
         (vi)      Amount Payable. Upon the exercise of a Stock Appreciation
Right, the Participant shall be entitled to receive an amount determined by
multiplying (A) the excess of the Fair Market Value of a Share on the date of
exercise of such Stock Appreciation Right over (i) with respect to a Related
Stock Appreciation Right, the per Share purchase price under the related Option,
and (ii) with respect to a Free Standing Stock Appreciation Right, the per Share
purchase price set forth in the Agreement by (B) the number of Shares as to
which such Stock Appreciation Right is being exercised. Notwithstanding the
foregoing, the Committee may limit in any manner the amount payable with respect
to any Stock Appreciation Right by including such a limit at the time it is
granted.
         (vii)      Treatment of Related Options and Related Stock Appreciation
Rights Upon Exercise. Upon the exercise of a Related Stock Appreciation Right,
the related Option shall be canceled to the extent of the number of Shares as to
which the Related Stock Appreciation Right is exercised and upon the exercise of
an Option granted in conjunction with a Related Stock Appreciation Right, the
Related Stock Appreciation Right shall be canceled to the extent of the number
of Shares as to which the related Option is exercised or surrendered.
     (b)     Method of Exercise. Stock Appreciation Rights shall be exercised by
a Participant only by a written notice delivered in person or by mail to the
Secretary of the Company at the Company’s principal executive office, specifying
the number of Shares with respect to which the Stock Appreciation Right is being
exercised. If requested by the Committee, the Participant shall deliver the
Agreement evidencing the Stock Appreciation Right being exercised and with
respect to a Related Stock Appreciation Right, the Agreement evidencing any
related Option to the Secretary of the Company who shall endorse thereon a
notation of such exercise and return such Agreement or Agreements to the
Participant.

9



--------------------------------------------------------------------------------



 



     (c)     Form of Payment. Payment of the amount determined under Sections
7(a)(vi) above may be made solely in whole Shares in a number determined based
upon their Fair Market Value on the date of exercise of the Stock Appreciation
Right or, alternatively, at the sole discretion of the Committee, solely in
cash, or in a combination of cash and Shares as the Committee deems advisable.
In the event that a Stock Appreciation Right is exercised within the sixty-day
period following a Change in Control, any amount payable shall be solely in
cash. If the Committee decides to make full payment in Shares, and the amount
payable results in a fractional Share, payment for the fractional Share will be
made in cash.
8.     Adjustment Upon Changes in Capitalization.
     (a)     In the event of a Change of Capitalization, the Committee shall
conclusively determine the appropriate adjustments, if any, to the maximum
number and class of shares of stock with respect to which Awards may be granted
under the Plan, and to the number and class of shares of stock as to which
Awards have been granted under the Plan, and the purchase price therefor, if
applicable.
     (b)     Any such adjustment in the Shares or other securities subject to
outstanding Incentive Stock Options (including any adjustments in the purchase
price) shall be made in such manner as not to constitute a modification as
defined by Section 424(h)(3) of the Code and only to the extent otherwise
permitted by Sections 422 and 424 of the Code.
9.     Stock Bonuses and Restricted Stock.
     (a)     Grant of Stock Bonuses. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Shares to
Employees, Advisors and Consultants either outright or subject to such
restrictions as the Committee shall determine pursuant to this Section 9, and in
such amounts as the Committee shall determine.
     (b)     Restricted Stock Agreement. If the Committee grants Shares subject
to restrictions, each such grant shall be evidenced by a Restricted Stock
Agreement that shall specify the Period of Restriction, or Periods, the number
of Shares of Restricted Stock granted, and such other provisions as the
Committee shall determine.
     (c)     Transferability. Except as provided in this Section 9, the Shares
of Restricted Stock granted herein may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction established by the Committee and specified in the
Restricted Stock Agreement, or upon earlier satisfaction of any other
conditions, as specified by the Committee in its sole discretion and set forth
in the Restricted Stock Agreement. However, in no event may any Restricted Stock
granted under this Plan to an Executive Officer or Director become vested in a
Participant prior to twelve (12) months following the date of its grant. All
rights with respect to the Restricted Stock granted to a Participant under the
Plan shall be available during his or her lifetime only by such Participant.
     (d)     Other Restrictions. The Committee shall impose such other
restrictions on any Shares of Restricted Stock granted pursuant to the Plan as
it may deem advisable including, without limitation, restrictions based upon the
achievement of specific (Company-wide, divisional, and/or individual)
performance goals, and/or restrictions under applicable Federal or state
securities laws; and may legend the certificates representing Restricted Stock
to give appropriate notice of such restrictions.
     (e)     Certificate Legend. In addition to any legends placed on
certificates pursuant to subsection 9(d), each certificate representing Shares
of Restricted Stock granted pursuant to the Plan shall bear the following
legend:

10



--------------------------------------------------------------------------------



 



“The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the FBL Financial Group,
Inc. 2006 Class A Common Stock Compensation Plan and in a Restricted Stock
Agreement dated                     . A copy of the Plan and such Restricted
Stock Agreement may be obtained from the Secretary of FBL Financial Group, Inc.”
     (f)     Removal of Restrictions. Except as otherwise provided in this
Section, Shares of Restricted Stock covered by each Restricted Stock grant made
under the Plan shall become freely transferable by the Participant after the
last day of the Period of Restriction. Once the Shares are released from the
restrictions, the Participant shall be entitled to have the legend required by
subsection 9(e) removed from his Stock certificate.
     (g)     Voting Rights. During the Period of Restriction, Participants
holding Shares of Restricted Stock granted hereunder may exercise voting rights,
if any, with respect to those Shares.
     (h)     Dividends and Other Distributions. During the Period of
Restriction, Participants holding Shares of Restricted Stock granted hereunder
shall be entitled to receive all dividends and other distributions paid with
respect to those Shares while they are so held. If any such dividends or
distributions are paid in Shares of Stock, the Shares shall be subject to the
same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid.
     (i)     Termination of Employment. In the event that a Participant
experiences a termination of employment with the Company for any reason,
including death, Disability, or Retirement, (as defined herein or under the
then-established rules of the Company), any and all of the Participant’s Shares
of Restricted Stock still subject to restrictions as of the date of termination
shall automatically be forfeited and returned to the Company; provided, however,
that the Committee, in its sole discretion, may waive the restrictions remaining
on any or all Shares of Restricted Stock, pursuant to this Section 9, and add
such new restrictions to those Shares of Restricted Stock as it deems
appropriate.
10.   Restricted Stock Units.
     (a)     Grants of Restricted Stock Units. A Restricted Stock Unit shall
entitle the Participant to receive one Share at such future time and upon such
terms as specified by the Committee in the Stock Incentive Agreement evidencing
such award. Restricted Stock Units issued under the Plan may have restrictions
which lapse based upon the service of a Participant, or based upon other
criteria that the Committee may determine appropriate. The Committee may require
a cash payment from the Participant in exchange for the grant of Restricted
Stock Units or may grant Restricted Stock Units that vest on the attainment of
performance goals determined by the Committee, and must have the attainment of
such performance goals certified in writing by the Committee as a condition to
vesting.
     (b)     Vesting of Restricted Stock Units. The Committee shall establish
the vesting schedule applicable to Restricted Stock Units and shall specify the
times, vesting and performance goal requirements. Until the end of the period(s)
of time specified in the vesting schedule and/or the satisfaction of any
performance criteria, the Restricted Stock Units subject to such grant shall
remain subject to forfeiture.
     (c)     Termination of Employment. If the Participant’s employment with the
Company and/or a Subsidiary ends before the Restricted Stock Units vest, the
Participant shall forfeit all

11



--------------------------------------------------------------------------------



 



unvested Restricted Stock Units, unless the termination is a result of the
occurrence of a death, Disability or Retirement, or the Committee determines
that the Participant’s unvested Restricted Stock Units shall vest as of the date
of such event; provided, however, the Committee may grant Restricted Stock Units
precluding such accelerated vesting.
     d)     Death, Disability and Retirement. In the event the death, Disability
or Retirement of a Participant occurs before the date or dates on which
Restricted Stock Units vest, the expiration of the applicable restrictions
(other than restrictions based on performance criteria) shall be accelerated and
the Participant shall be entitled to receive the Shares free of all such
restrictions. In the case of Restricted Stock Units which are based on
performance criteria, then as of the date of death, Disability or Retirement,
the Participant shall be entitled to receive a number of Shares that is
determined by measuring the selected performance criteria from the Company’s
most recent publicly available quarterly results that are available as of the
date of death, Disability or Retirement; provided, however, the Committee may
grant Restricted Stock Units precluding such partial awards. All other Shares
subject to such Restricted Stock Units shall be forfeited and returned to the
Company as of the date of death, Disability or retirement.
     (e)     Acceleration of Award. Notwithstanding anything to the contrary in
this Plan, the Committee shall have the power to permit, in its sole discretion,
an acceleration of the applicable restrictions or the applicable period of such
restrictions with respect to any part or all of the Restricted Stock Units
awarded to a Participant; provided, however, the Committee may grant Restricted
Stock Units precluding such accelerated vesting.
     (f)     Necessity of Agreement. Each grant of Restricted Stock Unit(s)
shall be evidenced by an Agreement that shall specify the terms, conditions and
restrictions regarding the Participant’s right to receive Share(s) in the
future, and shall incorporate such other terms and conditions as the Committee,
acting in its sole discretion, deems consistent with the terms of this Plan.
     (g)     Transferability of Restricted Stock Units. Except as otherwise
provided in a Participant’s Agreement, no Restricted Stock Unit granted under
the Plan may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated by the holder Participant, except upon the death of the holder
Participant by will or by the laws of descent and distribution.
     (h)     Voting, Dividend & Other Rights. Unless the applicable Agreement
provides otherwise, holders of Restricted Stock Units shall not be entitled to
vote or to receive dividends until they become owners of the Shares pursuant to
their Restricted Stock Units, and, unless the applicable Stock Incentive
Agreement provides otherwise, the holder of a Restricted Stock Unit shall not be
entitled to any dividend or dividend equivalents.
11.   Non-Employee Director Options. Notwithstanding any of the other provisions
of the Plan to the contrary, the provisions of this Section 11 shall apply only
to grants of Options to Non-Employee Directors. Except as set forth in this
Section 11, the other provisions of the Plan shall apply to grants of Options to
Non-Employee Directors to the extent not inconsistent with this Section. For
purposes of interpreting Section 6 of this Plan, a Non-Employee Director’s
service as a member of the Board of Directors of the Company or of a First Tier
Subsidiary shall be deemed to be employment with the
Company or its Subsidiaries.
     (a)     General. Non-Employee Directors shall receive Nonqualified Stock
Options in accordance with this Section 11 and may not be granted Stock
Appreciation Rights, Restricted Stock or Incentive Stock Options under this
Plan. The purchase price per Share purchasable under Options granted to
Non-Employee Directors shall be the Fair Market Value of a Share on

12



--------------------------------------------------------------------------------



 



the date of grant. No Agreement with any Non-Employee Director may alter the
provisions of this Section.
     (b)     Annual Grants to Non-Employee Directors. Each Non-Employee Director
will, without action by the Committee, annually be granted an option to purchase
4,000 shares, and each Non-Employee Director of a First Tier Subsidiary will,
without action by the Committee, annually be granted automatically an Option to
purchase 2,000 Shares. The grants shall be made on January 15 of each year, to
all such directors in office on each such date.
     (c)     Vesting. Each Option granted to Non-Employee Directors shall be
immediately exercisable as to all of the Shares covered by the Option. Sections
6(d) and 6(f) of this Plan shall not apply to Options granted to Non-Employee
Directors.
     (d)     Duration. Subject to the immediately following sentence, each
Option granted to a Non-Employee Director shall be for a term of 10 years. Upon
the cessation of a Non-Employee Director’s membership on the Board for any
reason, Options granted to such Non-Employee Director shall expire upon the
earlier of (i) three (3) years from the date of such cessation of Board
membership or (ii) expiration of the term of the Option. The Committee may not
provide for an extended exercise period beyond the periods set forth in this
Section 11(d).
     (e)     Declining Awards. Notwithstanding any automatic grant of an Award
to a Non-Employee Director under this Section 11, a Non-Employee Director may
elect, at any time before the automatic Award would otherwise be made, to
decline an automatic Award under this Plan or to revoke a previous election to
decline an automatic grant of an Award. A Non-Employee Director who elects to
decline the automatic grant of an Award under this Plan shall receive nothing in
lieu of such Award (either at the time of such election or at any time
thereafter).
12.   Release of Financial Information. A copy of the Company’s annual report to
stockholders shall be delivered to each Participant if and at the time any such
report is distributed to the Company’s stockholders. Upon request by any
Participant, the Company shall furnish to such Participant a copy of its most
recent annual report and each quarterly report and current report filed under
the Exchange Act since the end of the Company’s prior fiscal year.
13.   Termination and Amendment of the Plan. The Plan shall terminate on the day
preceding the tenth anniversary of its Effective Date, except with respect to
Awards outstanding on such date, and no Awards may be granted thereafter. The
Board may sooner terminate or amend the Plan at any time, and from time to time;
provided, however, that, except as provided in Section 8 hereof, no amendment
shall be effective unless approved by the stockholders of the Company where
stockholder approval of such amendment is required (a) to comply with Rule 16b-3
under the Exchange Act subsequent to the Registration Date or (b) to comply with
any other law, regulation or stock exchange rule. Notwithstanding anything in
this Section 13 to the contrary, Section 11 relating to Options for Non Employee
Directors shall not be amended more than once in any six-month period, other
than to comport with changes in the Code, the Employee Retirement Income
Security Act of 1974, as amended, or the rules or regulations thereunder.
Except as provided in Section 8 hereof, rights and obligations under any Award
granted before any amendment of the Plan shall not be adversely altered or
impaired by such amendment, except with the consent of the Participant.
14.   Non-Exclusivity of the Plan. The adoption of the Plan by the Board shall
not be construed as amending, modifying or rescinding any previously approved
incentive arrangement or as creating any limitations on the power of the Board
to adopt such other incentive arrangements as it may deem

13



--------------------------------------------------------------------------------



 



desirable, including, without limitation, the granting of stock options
otherwise than under the Plan, and such arrangements may be either applicable
generally or only in specific cases.
15.   Limitation of Liability. As illustrative of the limitations of liability
of the Company, but not intended to be exhaustive thereof, nothing in the Plan
shall be construed to:
     (a)     give any employee any right to be granted an Award other than at
the sole discretion of the Committee;
     (b)     give any person any rights whatsoever with respect to Shares except
as specifically provided in the Plan;
     (c)     limit in any way the right of the Company or its Subsidiaries to
terminate the employment of any person at any time; or
     (d)     be evidence of any agreement or understanding, expressed or
implied, that the Company, or its Subsidiaries, will employ any person in any
particular position, at any particular rate of compensation or for any
particular period of time.
16.   Regulations and Other Approvals; Governing Law.
     (a)     This Plan and the rights of all persons claiming hereunder shall be
construed and determined in accordance with the laws of the State of Iowa.
     (b)     The obligation of the Company to sell or deliver Shares with
respect to Options granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.
     (c)     Any provisions of the Plan inconsistent with Rule 16b-3 under
Exchange Act shall be inoperative and shall not affect the validity of the Plan.
     (d)     Except as otherwise provided in Section 13, the Board may make such
changes as may be necessary or appropriate to comply with the rules and
regulations of any government authority or to obtain for Participants granted
Incentive Stock Options, the tax benefits under the applicable provisions of the
Code and regulations promulgated thereunder.
     (e)     Each Award is subject to the requirement that, if at any time the
Committee determines, in its absolute discretion, that the listing, registration
or qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Shares, no Awards shall be granted or payment made or Shares issued, in whole or
in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions as acceptable to the Committee.
     (f)     In the event that the disposition of Shares acquired pursuant to
the Plan is not covered by a then current registration statement under the
Securities Act and is not otherwise exempt from such registration, such Shares
shall be restricted against transfer to the extent required by the Securities
Act or regulations thereunder, and the Committee may require a Participant
receiving Shares pursuant to the Plan, as a condition precedent to receipt of
such Shares, to represent to the Company in writing that the Shares acquired by
such Participant are acquired for investment only and not with a view to
distribution.

14



--------------------------------------------------------------------------------



 



17.   Miscellaneous.
     (a)     Multiple Agreements. The terms of each Award may differ from other
Awards granted under the Plan at the same time, or at any other time. Subject to
Section 3(c) and (d), the Committee may also grant more than one Award to a
given Participant during the term of the Plan, either in addition to, or in
substitution for, one or more Awards previously granted to that Participant. The
grant of multiple Awards may be evidenced by a single Agreement or multiple
Agreements, as determined by the Committee.
     (b)     Withholding of Taxes. The Company shall have the right to deduct
from any payment of cash to any Participant an amount equal to the federal,
state and local income taxes and other amounts required by law to be withheld
with respect to any Award. Notwithstanding anything to the contrary contained
herein, if a Participant is entitled to receive Shares upon exercise of an
Option or Stock Appreciation Right, the Company shall have the right to require
such Participant, prior to the delivery of such Shares, to pay to the Company
the amount of any federal, state or local income taxes and other amounts that
the Company is required by law to withhold. Participants may elect, subject to
the approval of the Committee, to satisfy the withholding requirement, in whole
or in part, by having the Company withhold Shares having a Fair Market Value, on
the date the tax is to be determined, equal to the amount required to be
withheld. All elections shall be irrevocable, and be made in writing, signed by
the Participant in advance of the day that the transaction becomes taxable. The
Agreement evidencing any Incentive Stock Options granted under this Plan shall
provide that if the Participant makes a disposition, within the meaning of
Section 424(c) of the Code and regulations promulgated thereunder, of any Share
or Shares issued to such Participant pursuant to such Participant’s exercise of
the Incentive Stock Option, and such disposition occurs within the two-year
period commencing on the day after the date of grant of such Option or within
the one-year period commencing on the day after the date of transfer of the
Share or Shares to the Participant pursuant to the exercise of such Option, such
Participant shall, within ten (10) days of such disposition, notify the Company
thereof and thereafter immediately deliver to the Company any amount of federal,
state or local income taxes and other amounts that the Company informs the
Participant the Company is required to withhold.
     (c)     Designation of Beneficiary. Each Participant may, with the consent
of the Committee, designate a person or persons to receive in the event of such
Participant’s death, any Award or any amount of Shares payable pursuant thereto,
to which such Participant would then be entitled. Such designation shall be made
upon forms supplied by and delivered to the Company and may be revoked or
changed in writing. In the event of the death of a Participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such Participant’s death, the Company shall deliver such Options, Stock
Appreciation Rights, Restricted Stock and/or amounts payable to the executor or
administrator of the estate of the Participant, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such Options, Stock Appreciation Rights,
Restricted Stock and/or amounts payable to the spouse or to any one or more
dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.
     (d)     Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
     (e)     Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

15



--------------------------------------------------------------------------------



 



     (f)     Successors. All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
18.   Effective Date. This Plan shall become effective on the Effective Date of
this Plan.

16